Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              Apr 23 2014, 10:04 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

RUTH JOHNSON                                        GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana

MICHAEL R. FISHER                                   JAMES B. MARTIN
Deputy Public Defender                              Deputy Attorney General
Indianapolis, Indiana
                                                    LYUBOV GORE
                                                    Law Clerk
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
VINCENT SMITH,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A04-1309-CR-443
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Sheila A. Carlisle, Judge
                            Cause No. 49G03-1109-FA-65179


                                          April 23, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Vincent Smith appeals his conviction of Class D felony criminal recklessness.1

Because the State presented sufficient evidence to support Smith’s conviction, we affirm.

                             FACTS AND PROCEDURAL HISTORY

          On September 9, 2011, Detective Richard Burkhardt of the Indianapolis Metropolitan

Police Department received a tip about a person of interest with a handgun.2 Detective

Burkhardt arrived at the densely wooded area described in the tip and found a blue vehicle

matching the vehicle described in the tip. Detective Burkhardt requested the assistance of

additional officers before approaching the blue car.

          Four officers and a police dog approached the car from behind. When Officer Ronald

Shelnutt was within ten yards of the car, the dog signaled a person was present. Officer

Shelnutt saw a gunshot come from an opening in the driver’s side door. Officer Shelnutt also

saw a rustle of leaves due to the expulsion of air from the firing of the gun. The officers took

cover and fired back at the vehicle. Smith, the vehicle’s occupant, surrendered by placing his

hands out of the vehicle. Smith’s hand was injured during the incident, and the officers

called an ambulance. As Smith was placed into the ambulance, he made a shooting gesture

with his hands toward an officer, and Burkhardt testified he heard Smith state “something to

the effect that [Smith] had a shot at his head, but the gun jammed.” (Tr. at 92-93.) A crime

scene specialist recovered a jammed pistol from the ground directly outside of the car.

          After a jury found him guilty, the trial court entered Smith’s conviction of Class D




1
    Ind. Code § 35-42-2-2.
                                               2
felony criminal recklessness and sentenced him to three years.

                                   DISCUSSION AND DECISION

        When reviewing the sufficiency of evidence to support a conviction, we consider only

the probative evidence and reasonable inferences that support the decision. Drane v. State,

867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or determine the

credibility of witnesses; those tasks are properly assigned to the fact-finder. Id. We will

affirm the conviction unless no reasonable fact-finder could find the elements of the crime

proven beyond a reasonable doubt. Id. Evidence is sufficient if an inference may reasonably

be drawn from it to support the verdict. Id. at 147.

        For the fact-finder to find Smith guilty of Class D felony criminal recklessness, the

State was required to prove beyond a reasonable doubt that Smith recklessly, knowingly, or

intentionally performed “an act that create[d] a substantial risk of bodily injury to another

person,” Ind. Code § 35-42-2-2(b), and that he performed that act “while armed with a deadly

weapon.” Ind. Code § 35-42-2-2(c).

        Smith argues he did not perform an act that created a substantial risk of bodily injury

because the officers could not show the path of the bullet. He concedes there was evidence

he fired a handgun, but argues the State did not show the officers were in the line of fire and

“to speculate that they were would be mere conjecture for which there was no evidence at

trial.” (Br. of Appellant at 4.) We disagree.


2
 Detective Burkhardt’s name is spelled different ways in the record; the transcript of the trial refers to him as
“Burkhardt” while the Probable Cause Affidavit refers to him as “Burkhart.” (Appellant’s App. at 36.) We
use the spelling from the transcript.
                                                       3
        A substantial risk is a “risk that has substance or actual existence.” Smith v. State, 688

N.E.2d 1289, 1291 (Ind. Ct. App. 1997). Those “in or near a shooter’s line of fire” are at a

substantial risk of bodily harm. Id. The State is not required to demonstrate a defendant was

aiming at specific people, Woods v. State, 768 N.E.2d 1024, 1028 (Ind. Ct. App. 2002),

because common knowledge tells us that bullets do not always go exactly where the shooter

intended and can change trajectory by ricocheting off hard objects. See, e.g., Upp v. State,

473 N.E.2d 1030 (Ind. Ct. App. 1985).

        In Smith, we held a substantial risk of bodily injury existed when Smith test fired his

gun at least six times toward an old car in his backyard. 688 N.E.2d at 1291. The risk was

substantial because there was a home in the line of fire, there were people in the street behind

Smith’s backyard, and the test firing occurred within “a stone’s throw” of nearby people. Id.

        Similarly, in Woods, we held a substantial risk of bodily injury existed when Woods

shot multiple rounds from his house into a residential neighborhood. 768 N.E.2d at 1028.

We held the State could rely on the proximity of adults sitting on a porch and children riding

their bicycles and playing in the street. Id.

        There is sufficient evidence of a substantial risk of bodily injury to the officers.3


3
 Smith relies on Elliott v. State, 560 N.E.2d 1266 (Ind. Ct. App. 1990), and Boushehry v. State, 648 N.E.2d
1174 (Ind. Ct. App. 1995). Both are distinguishable. In Smith, 688 N.E.2d at 1291, we explained the
distinction between cases like the one at hand and Elliott and Boushehry:
         [Elliott] fired five pistol shots from his place of business over uninhabited fields and woodlands which
         bordered his business. Elliott, 560 N.E.2d at 1267. Some of Elliott’s employees were present at the
         time; however, none of the employees were in his line of fire. Id. Moreover, although hunters were
         known to hunt in the adjacent fields and woodlands, no evidence was presented that anyone was
         present in the woodlands or fields. Id. Accordingly, we reversed Ellio[t]t’s criminal recklessness
         conviction concluding that his conduct did not create a substantial risk of bodily injury to another
         person “because there were no people in or near his line of fire.” Id.
                                                       4
Officer Shelnutt saw Smith shoot from his open driver’s side door and he saw leaves rustle

from the discharge of air from the gun’s chamber. Id. Burkhardt testified that Smith “stated

something to the effect that [Smith] had a shot at his head, but the gun jammed.” (Tr. at 92-

93.) Smith’s gun was recovered from the ground outside of the car, and it was jammed. The

evidence permitted a reasonable inference that the officers were in or near Smith’s line of fire

and thus at substantial risk of bodily injury. See Woods, 768 N.E.2d at 1028 (holding that

individuals near line of fire are at substantial risk of bodily injury).

                                             CONCLUSION

       There was sufficient evidence Smith committed Class D felony criminal recklessness.

Accordingly, we affirm.

       Affirmed.

VAIDIK, C.J., and RILEY, J., concur.




       Similarly, in Boushehry, [Boushehry] went to a vacant lot and fired . . . at some geese. [Boushehry’s]
       shots were fired in the direction of Shelbyville Road, which bordered the vacant lot. Id. As with the
       “non-existent hunters in Elliott,” we concluded that the possibility of a motorist passing by on
       Shelbyville Road [when Boushehry] fired his gun . . . presented “only a remote risk of bodily injury.”
       [Boushehry, 648 N.E.2d at 1177.] Because the[re was] no evidence that anyone was in or near
       [Boushehry’s] line of fire, we held that the State [did not] prove . . . substantial risk of bodily injury to
       another person. Id.
                                                        5